Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/17/2022 has been entered.
Status of the Claims
Claims 9, 10 and 13-25 are pending in a Response dated 10/17/2022.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/20/2022 and 08/14/2022 were filed before the mailing date of the instant action on the merits. Please note that C3 and C4 documents of 04/20/2022 are crossed out because it is not clear whether the filed translations relate to C3 and C4 documents, and further C1 and C4 documents of 08/04/2022 are also crossed out because there are no English translations thereof. It is noted that the foreign references have only been considered to the extent that an English language abstract, translation or statement of relevance has been provided to the examiner. The other information disclosure statements have been considered by the examiner, and signed and initialed copies are enclosed herewith. 

Withdrawn objection/ rejections:
Applicant's amendments and arguments filed 10/17/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 
The following rejection and/or objection are either reiterated or newly applied.  They constitute the complete set of rejection and/or objection presently being applied to the instant application.

Claim Rejections - 35 USC §103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 9, 10 and 13-25 are rejected under 35 USC 103 as being obvious over Shibuya et al. (US2015/0342854A1, IDS of 12/11/2020) in view of Ryu et al. (KR2016/0036124) and further in view of Gormley et al. (US2007/0207112A1) 



Applicant claims including the below claim 9 filed on 10/17/2022:

    PNG
    media_image1.png
    177
    857
    media_image1.png
    Greyscale


Determination of the scope and content of the prior art
(MPEP 2141.01)
Shibuya teaches a method of anti-aging by applying external dermal composition to skin having wrinkles, fine wrinkles, blemishes, saggings comprising vitamin C and skin-turnover-improving agents including Olea europaea (olive oil)  and jojoba oil ([0061]), carrot extract ([0068]), carrot oil ([0076]) and plant extracts Daucus carota L (Carrot) in an amount of 0.01 to 1 part by mass ([0061]-[0062]) which would overlap the instant range of 0.01 to 5% and the plant extracts including Daucus carota having skin turnover improving action distinctly improve the skin-turnover-improving action, anti-wrinkle action, anti-fine-wrinkle action, skin-whitening action, anti-blemish action, both actions reads on the claimed reducing skin dark spot or reducing melanogenesis and anti-sagging action, far exceeding the additive effects thereof ([0066]), humectant such as Daucus carota L. extract including in an amount of 0.1 to 10% ([0068] and [0070]), astringent such as Daucus carota subsp. sativus in an amount of at least 0.1 to 10% ([0072]-[0073]),  anti-inflammatory agent such as Daucus carota L. carrot in an amount of 0.01 to 25% ([0096]-[0099]), carrot seed oil ([0082]), meadow formate as keratinous-layer-softening agents ([0075]), avocado oil and kernel oil (Argania spinose) and sunflower seed oil, crambe abyssinica seed oil, mineral oil and petrolatum as emollients ([0076]), 0.2% of adenosine ([0058] and [0240]) as inhibitors, 0.5% of sodium hyaluronate (e.g., Table 22), and 2.0% of shea butter  ([0238]). It is noted that since Daucus carota sative root extract improves skin turnover improving agent, wrinkles, blemishes, it would also implicitly reduce tyrosinase activity and TNF-alpha expression in the skin and would implicitly increase collagen, elastin, fibronectin, and laminins production in the skin when it applies to the skin. This is because the product and its properties are not separable. See MPEP 2112.01. "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)”. Further Shibuya discloses  the composition is effective to improve blemishes, freckles and wrinkle (e.g., abstract and the Examples) which means the skin would have uneven skin tone, dark spot, freckle, wrinkle and inflamed, all of them can be related to melanogenesis; the composition contains water (e.g., the Examples); the plant extracts have skin turnover improving action, anti-wrinkle action, anti-fine wrinkle actin, skin-whitening action, anti-blemishes, anti-saggings in the skin ([0060]); and the composition is provided in the form of solution ([0080]), O/W or W/O emulsion such as gel lotion, cream ([0093], [0098], [0104], Example 8, 10 & 11) which means topical application of the composition; and the plant extract is aqueous extract (e.g., Example 9) (instant claims 9 and 25 (in part), 11-13, 16-24). 
However, Shibuya does not expressly teach selection of Daucus carota among various plant extracts. The deficiency is cured by Ryu. 
Ryu teaches a cosmetic composition for excellent skin moisturizing effect, skin whitening effect, skin wrinkle reducing effect by containing a nanoemulsion extract consisting of Dioscorea japonica Thunb., Aloe vera (L.) Burm. f., Daucus carota sub sp. sativa (Hoffm.) Arcang., Pinus densiflora Siebold et Zucc. leaves, and Eulota Peliophala Pfr. (abstract) in an amount of 0.1 to 10% and the composition is applied to skin in the form of solution, cream, essence, spray, water pack and powder, which means topical application, and e.g., the Examples disclose topical application of the composition to forehead (see the description). 
However, Shibuya in view of Ryu does not expressly teach Manuka honey of instant claims 9, 15 and its amount of instant claim 25. The deficiencies are cured by Gormley. 
Gormley teaches method for treating acne by topically administering the composition in an amount of therapeutically effective to reduce the redness and blemishes (abstract); skin tissue after an acne flare up can be darkened in comparison to the rest of the unaffected skin; botanical ingredients like Rice Bran extract have very mild skin lightening activity and includes manuka honey, melaluca oil/extract and boswellia extract have mild antiseptic and antimicrobial activity, and such natural extracts are generally considered skin beneficial ([0012]); and the cosmetically acceptable delivery vehicle comprises 0.1-40% of one or more skin beneficial natural products in which 0.1-40% of Gormley overlaps the instant range of 0.01 to 5% and botanical extracts with mild skin lightening and/or anti-microbial action, such natural products originate from manuka honey or rice-bran extract with mild skin lightening and/or antimicrobial action ([0035]).  

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Shibuya is that Shibuya do not expressly teach specific selection of Daucus Carota sativa among various plant extracts of Shibuya for skin whitening (=reducing dark spot=reducing melanogenesis). The deficiencies are cured by Ryu. 
2. The difference between the instant application and Shibuya is that Shibuya do not expressly teach manuka honey of instant claims 9 and 15 and its amount of instant claim 25. The deficiencies are cured by Gormley. 
3. The difference between the instant application and Shibuya/Ryu/Gormley is that Shibuya/Ryu/Gormley do not expressly teach specific combination of Daucus carota sativa carrot root extract and manuka honey.  
4.  The difference between the instant application and Shibuya/Ryu/Gormley is that Shibuya/Ryu/Gormley do not expressly teach reduction of melanogenesis in the skin of instant claim 9; tyrosinase activity in skin of instant claim 10; and collagen production of instant claim 15.
5.   The difference between the instant application and Shibuya/Ryu/Gormley is that Shibuya/Ryu/Gormley do not expressly teach the exact ranges of Daucus carota sativa root extract and manuka honey as instantly claimed. 
6. The difference between the instant application and Shibuya/Ryu/Gormley is that Shibuya/Ryu/Gormley do not expressly teach glycerol extract of instant claim 14 and alcoholic extract of instant claim 19. 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a cosmetic research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from cosmetics, pharmacy, physiology and chemistry— without being told to do so.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
1. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to specifically select Daucus carota sativa among various plants of Shibuya because as taught by Ryu, Daucus carota is effective to provide e.g., skin whitening effect (=reducing dark spot =reducing melanogenesis) and therefore, for that purpose, selection of Daucus carota is obvious from the teachings of Ryu from the standpoint of the ordinary artisan. 

2. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to modify the teachings of Shibuya/Ryu with addition of manuka honey of Gormley in order to enhance cosmetic properties of e.g.,  skin lightening activity with antimicrobial activity. See MPEP 2144.06 

3. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to select a combination of Daucus carota sativa carrot root extract and manuka honey from the cited references of Shibuya, Ryu and Gormley. 
One of ordinary skill would be motivated to do this because a reference is analyzed using its broadest teachings. MPEP 2123 [R-5]. Where, as here, the specific combination of features claimed is disclosed within the broad teachings of the references but the references Shibuya/Ryu/Gormley does not disclose the specific combination of variables (for example, the combination of Daucus carota sativa carrot root extract and manuka honey for the reduction of melanogenesis and dark spot), in a specific embodiment or in a working example, “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989).  
However, "when a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious". KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976). "[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious", the relevant question is "whether the improvement is more than the predictable use of prior art elements according to their established functions." (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that "[a] person of ordinary skill is ... a person of ordinary creativity, not an automaton." Id. at 1742. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rearrange the disclosed elements and embodiments of from the applied references, e.g., from Shibuya/Ryu selection of Daucus carota sativa carrot root extract and its overlapping amount, and from Gormley manuka honey and its overlapping amount, in order to reduce melanogenesis in skin having dark spot to perform the claimed method.  Such a rearrangement by a person of ordinary skill in the art who is not an automaton to yield the claimed invention is within the purview of the ordinary skilled artisan upon reading the cited references and would yield predictable results.

4. Although the applied art in combination does not expressly teach the properties of reducing melanogenesis and dark spot of instant claims 9, 10 and 15, such properties would be implicit because the applied art expressly teaches skin whitening effects which relates to reduction of melanogenesis and dark spot) by topical application and thus the claimed features are a natural result of the combination of elements. Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1371 (Fed. Cir. 2008). (inherency is limited when applied to obviousness and is present only when the limitation at issue is the “natural result” of the combination of prior art elements; quoting In re Oelrich, 666 F.2d 578, 581 (CCPA 1981)).  See also In Sandoz Inc. v. EKR Therapeutics, LLC, IPR2015-00008, slip. op. at 6 (Apr. 24, 2015), the Board found that "Petitioner's inherency argument also fails," and cited Par for the proposition that "[(Inherency may supply a missing claim limitation in an obviousness analysis" only if "the limitation at issue necessarily must be present, or the natural result of the combination of elements explicitly disclosed by the prior art.  

5. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to routinely optimize or adjust the prior art ranges with the instant ranges. One of the skilled in the art would have been motivated to do so because the prior art ranges overlap or inside the instant ranges. In this context, please see MPEP 2144.05 stating that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In the evidence of criticality, the instant ranges would be obvious from the prior art ranges.

6. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to select alcoholic extract or glycerol extract as a matter of design or choice and because alcoholic extract, glycerol extract or aqueous extract would be equivalent in function and thus selecting one of extracts would be obvious variation, devoid of evidence to the contrary. 

This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments have been fully considered, but are not persuasive. 
Applicant argues that Shibuya teaches extracts of Daucus carota subsp. sativa increase melanin production, which is opposite of the use recited in the current method claims, and that is Shibuya teaches Daucus carota is used to increase skin turnover rate which also increase melanin pigment, and thus teaches away; Shibuya teaches improving blemishes, freckles and wrinkles but blemishes and wrinkles are not always or necessarily related to melanogenesis; and Shibuya’s Experiment 16 relates to freckles or skin tone improvement but the tested composition does not contain Daucus carota; none of Gormley, Kapln, Pillaiyar and Jantakee are asserted to teach or suggest the use of a Daucus carota extract; Sahu did not test a Daucus carota extract alone for the ability of a Daucus carota extract to inhibit tyrosinase inhibition, each combination containing three extracts, and Sahu does not apply a Daucus carota extract to a dark spot as a solution of mushroom tyrosinase.  
The Examiner responds as follows: 
Shibuya discloses delaying of skin turnover rate promotes aging including skin blemishes and wrinkle (abstract and [0005]), and the cause of slow skin turnover rate is glycation inhibition ([0006]). Please note that Shibuya does not say that Daucus carota increases melanin production and but rather say when the turnover rate of the skin is fast, the level of melanin pigment for absorbing UV rays in the skin will increase, which accelerates cosmetically-unfavorable melanin pigmentation by ultraviolet rays ([0004]) and the accumulation of melanin is a causative of blemish ([0144]), and in other words, Shibuya does not focus on increasing melanin production by using skin turnover rate improving agent such as Daucus carota, and but rather on reducing or inhibiting melanin production (see also the Examples), and thus Shibuya does not teach away from the claimed invention. Further, as evidenced by Sahu et al., “Promotion and Computation of inhibitory effect on tyrosinase activity of herbal cream by incorporating indigenous medicinal plants”, Pakistan Journal of Biological Sciences 17 (1): 146-150, 2014 (of record), melanin leads to color production and thus melanin overproduction produces a change in skin color, skin wrinkling and skin aging  and herbal cream containing Daucus carota inhibits tyrosinase activity (abstract and page 146, right column). That is, it is apparent that wrinkles and ageing of the skin of Shibuya relates to melanin overproduction; and Shibuya teaches Daucus carota as turnover-improving agent to improve turnover rate of the skin with ageing and as evidenced by Sahu, when melanin production increases, the skin goes ageing and consequently, Shibuya and evidentiary documents do not teach away. Further, it is well-established that consideration of a reference is not limited to the preferred embodiments or working examples (e.g., Sahu and Example 16 of Shibuya), but extends to the entire disclosure for what it fairly teaches, when viewed in light of the submitted knowledge in the art, to a person of ordinary skill in the art. Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989). 
Further, upon melanin hyperpigmentation, skin becomes dark or colored and thus, when manuka honey is used as a skin whitening agent, it would improve coloration of dark or colored skin which may come from melanogenesis. In this context, Sahu (of record) was adopted to evidence Daucus carota associates with anti-tyrosinase activity which also relates to reduction of melanin production. Kaplan (of record) was adopted to evidence that manuka honey from Leptospermum scoparium has been used as UV blockers ([0139]) which mean anti-melanogenesis agent ([0139]). Pillaiyar (of record) was adopted to evidence that melanogenesis is responsible for the pigmentation of human skin and tyrosinase plays a major role in melanin synthesis and thus numerous tyrosine inhibitors can make the skin white (abstract). Jantakee was adopted to evidence many phytochemicals in in natural substances have been shown as skin-whitening agents by inhibition of tyrosinase enzyme in melanin synthesis pathway (page 2, right column) and manuka honey has highest inhibition of tyrosine activity (page 4, right column). That is, manuka honey associates with reduction of tyrosine activity and thus using skin whitening agent honey of Gormley may relate to the reduction of melanogenesis.     
Applicant argues that the claimed method shows unexpected results because Daucus carota extract inhibits melanogenesis by 27% (Table 3). 
The Examiner responds that the claimed invention requires a combination of Daucus carota and manuka honey for the reduction of melanogenesis and tyrosinase activity, and however instant Tables 1 and 2 refer to the composition comprising Daucus carota extract (Table 1) and manuka honey (Table 2), respectively and further, Tables 1-2 require additional ingredients besides Daucus carota extract and manuka honey and therefore they are not commensurate with scope of the claims. And when the method uses a combination of two known active ingredients, applicant should have shown synergistic effects of anti-melanogenesis as compared to effects of each ingredient. Further, as applied by Shibuya, Ryu and Gormley and as evidenced by Sahu, Kaplan and Jantakee, many phytochemicals in natural substances such as Daucus carota and manuka honey have been shown as skin-whitening agents by inhibition of tyrosinase enzyme in melanin synthesis pathway (see entire documents including abstracts) and accordingly, the additive anti-melanogenesis effects of Daucus arota extract and manuka honey (instant Tables 2-3) would be expected, in the absence of evidence to the contrary. 
Applicant argues that the claimed feature of “topically applying to the skin a composition comprising an effective amount of a Daucus carota sativa root extract to reduce melanogenesis” is not inherent from the cited references in combination. 
The Examiner responds that Shibuya teaches topical application of Dancus carota and Ryu teaches topical application of Daucus carota produces skin whitening which is a result of melanin reduction.
In light of the foregoing, applicant’s arguments are not persuasive. 
     
Conclusion
All examined claims are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613